Exhibit 10.11
LETTER AGREEMENT AND AMENDMENT
TO
EXECUTIVE COMPENSATION AND BENEFIT PLANS
PURSUANT TO THE
TARP CAPITAL PURCHASE PROGRAM
     THIS LETTER AGREEMENT AND AMENDMENT (the “Agreement”) by and between
Parkvale Financial Corporation (the “Company”), Parkvale Savings Bank (the
“Bank”) and the undersigned executive officer (the “Executive”) is entered into
effective as of June 15, 2009 (the “Effective Date”) and supersedes in its
entirety the Letter Agreement and Amendment entered into as of December 23,
2008.
     WHEREAS, the Executive is either (1) currently deemed to be a “Senior
Executive Officer” of the Company or the Bank, as defined in Section 111(a)(1)
of the Emergency Economic Stabilization Act of 2008 (“EESA”) as amended by the
American Recovery and Reinvestment Act of 2009 and the regulations issued
thereunder, including the regulations set forth in 31 C.F.R. Part 30 (an “SEO”),
(2) currently an executive officer and may be deemed to be a “Senior Executive
Officer” of the Company or the Bank during the Participation Period as defined
below, or (3) a highly compensated employee subject to the restrictions set
forth below;
     WHEREAS, in connection with the purchase by the United States Department of
the Treasury (the “Treasury”) of preferred stock and warrants of the Company
(the “Purchased Securities”), pursuant to a Letter Agreement between the
Treasury and the Company dated as of December 23, 2008, which incorporates a
Securities Purchase Agreement (the “Purchase Agreement”), the Company is
required to comply with certain executive compensation and corporate governance
standards under Section 111(b) of EESA that have been implemented by guidance or
regulations issued thereunder (including the regulations set forth in 31 C.F.R.
Part 30);
     WHEREAS, the Treasury published revised interim final rules on June 15,
2009, which revised the rules set forth in 31 C.F.R. Part 30;
     WHEREAS, the Company and the Bank are required to adopt such changes to
their compensation, bonus, incentive and other benefit plans, arrangements and
agreements (including golden parachute, severance and employment agreements)
(collectively, the “Compensation and Benefit Plans”) with respect to their SEOs
and certain highly compensated employees (and to the extent necessary for such
changes to be legally enforceable, such SEOs and highly compensated employees
are required to duly consent in writing to such changes), as may be necessary,
during the period ending on the last date upon which any obligation arising from
financial assistance pursuant to the Purchase Agreement remains outstanding
(disregarding any warrants to purchase common stock of the Company) (the
“Participation Period”) in order to comply with Section 111(b) of EESA and the
guidance or regulations issued thereunder, including the revised rules set forth
in 31 C.F.R. Part 30 (such guidance and regulations are hereinafter collectively
referred to as the “CPP Guidance”); and
     WHEREAS, in consideration of the benefits that the Executive will receive
as a result of the Company’s participation in the Treasury’s TARP Capital
Purchase Program, the Executive is willing to modify the Compensation and
Benefit Plans applicable to the Executive to the extent necessary to comply with
Section 111(b) of EESA, the CPP Guidance and the Purchase Agreement.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing and the covenants set
forth herein, and such other consideration the sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the Executive, the
Company and the Bank hereby agree as follows:
     1. Amendments to the Compensation and Benefit Plans. Effective as of the
Effective Date and for as long as the Executive is either an SEO or a highly
compensated employee subject to the restrictions set forth in Section 111(b) of
EESA and the CPP Guidance during the Participation Period, and only for as long
as required by Section 111(b) of EESA and the CPP the Compensation and Benefit
Plans applicable to the Executive are hereby amended by this Agreement in order
to comply with the executive compensation and corporate governance requirements
of Section 111(b) of EESA and the CPP Guidance, and the provisions of
Sections 1.2(d)(iv), 1.2(d)(v) and 4.10 of the Purchase Agreement, including as
follows:
     (a) In the event that the Compensation Committee of the Board of Directors
of the Company determines that any incentive compensation arrangements pursuant
to which the Executive is or may be entitled to a payment encourages the
Executive to either (i) take unnecessary and excessive risks that threaten the
value of the Company and the Bank or (ii) manipulate reported earnings of the
Company and the Bank to enhance the compensation of any employee within the
meaning of Section 111(b)(3)(A) of EESA and the CPP Guidance, including the
regulations set forth in Section 30.4 Q-4 of 31 C.F.R. Part 30, then the
Compensation Committee, on behalf of the Company and the Bank, shall take such
action as is necessary to amend the incentive compensation arrangements in order
to eliminate such encouragement, and the Executive’s incentive compensation will
be determined pursuant to such amended arrangements.
     (b) The Executive acknowledges and agrees that, for as long as the
Executive is one of the five most highly compensated employees of the Company
and the Bank during the Participation Period, the Company and the Bank are
prohibited from paying or accruing any bonus, incentive compensation or
retention award during the Participation Period, other than (i) any payments or
awards to which the Executive had a legally binding right as of February 11,
2009, or (ii) any grants of long-term restricted stock awards which meet certain
requirements.
     (c) Any bonus or incentive compensation paid to the Executive during the
Participation Period will be subject to recovery or “clawback” by the Company or
its affiliates if the payments were based on materially inaccurate financial
statements or any other materially inaccurate performance metric criteria, all
within the meaning of Section 111(b)(3)(B) of EESA and the CPP Guidance.
     (d) In the event that the Executive’s employment is terminated or a change
in control occurs during the Participation Period, then the Executive
acknowledges and agrees that the Company and the Bank shall be prohibited from
making any payment or providing any benefit which the Executive would otherwise
be entitled to receive under the Compensation and Benefit Plans as a result of
such termination of employment or change in control if the payment or benefit
constitutes a “golden parachute payment” for purposes of Section 111(b)(2)(C) of
EESA and the CPP Guidance, including the regulations set forth in Section 30.9
Q-9 of 31 C.F.R. Part 30. The Executive acknowledges that the CPP Guidance
currently defines “golden parachute payment” to include any payment resulting
from a termination of employment or change in control, excluding (i) payments
pursuant to tax-qualified plans, (ii) payments resulting from death or
disability, or (iii) payments for services performed or benefits accrued which
meet certain requirements.

2



--------------------------------------------------------------------------------



 



     (e) The Executive acknowledges and agrees that the Company and the Bank are
prohibited from providing (either formally or informally) any reimbursement of
taxes owed with respect to any compensation during the Participation Period.
     2. Miscellaneous.
     (a) The Executive’s execution of this Agreement shall not be determinative
of the Executive’s status as an SEO.
     (b) The Agreements, amendments and other provisions set forth in Section 1
of this Agreement shall be Effective only for as long as required by Section
111(b) of EESA and the CPP Guidance.
     (c) This Agreement may be executed in one or more counterparts, each of
which when executed shall be an original, but all of which when taken together
shall constitute one and the same agreement.
     (d) This Agreement shall be governed by, and interpreted in accordance
with, the laws of the Commonwealth of Pennsylvania.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
retroactively effective as of the date first written above.

                      ATTEST:       PARKVALE FINANCIAL CORPORATION    
 
                   
By:
          By:        
 
                   
 
  Deborah M. Cardillo
Corporate Secretary           Robert D. Pfischner
Chairman of the Board    
 
                    ATTEST:       PARKVALE SAVINGS BANK    
 
                   
By:
          By:        
 
                   
 
  Deborah M. Cardillo
Corporate Secretary           Robert D. Pfischner
Chairman of the Board    
 
                    ATTEST:       EXECUTIVE    
 
                   
By:
          By:        
 
                   
 
  Deborah M. Cardillo           Name: _________________________________________
   
 
  Corporate Secretary           Title:
__________________________________________    

3